Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the photodiode is interleaved within the lower DBR” was not considered to be obvious.
The limitations of claim 10 including “wherein at least the first stack of the epitaxial layers comprises an absorbing layer of germanium” was not considered to be obvious.
The limitations of claim 15 including “wherein the photodiode is interleaved within the lower DBR” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818